Citation Nr: 1121281	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In June 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to comply with the orders of the June 2010 remand.  The Board's remand ordered that the a medical opinion should be procured from a VA physician to determine whether any of the Veteran's service-connected conditions contributed to his cause of death.  While a medical opinion was issued in September 2010, the Board finds that this opinion is not adequate.  The medical opinion consists of one incomplete sentence, stating that the Veteran's death was not due to cold weather residuals, and the only rationale for the stated opinion is the examiner's clinical experience and review of current medical literature.  There is no reference to any of the specific evidence of record, and the examiner did not state what actually caused the Veteran's cause of death.  The absence of an opinion addressing the cause of death is especially significant, given the lack of specificity in the death certificate (noting that the Veteran died of a "failure to thrive"). 

Therefore, the September 2010 medical opinion does not fully comply with the Board's remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Upon remand, the claims file should be returned to the September 2010 VA physician to allow for the issuance of a complete rationale and a statement regarding the cause of the Veteran's death.  

In addition, as the case is being remanded, the appellant should be provided another opportunity to submit medical releases to allow VA to obtain treatment records from Parkview Convalescent Center and St. Francis Hospital. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from
Parkview Convalescent Center and St. Francis Hospital. 

2.  If valid medical releases are received, obtain records of treatment from the appropriate private facilities.  If unsuccessful in obtaining this evidence, inform the appellant and her representative and request them to provide the outstanding evidence.

3.  Return the claims folder to the VA physician who issued the September 2010 medical opinion.  If the physician is not available, the claims folder and a copy of this remand should be provided to a physician with the necessary expertise to render a medical opinion in this case.  The claims folder or copies of relevant evidence from the claims folder, and a copy of this remand must be made available to and be reviewed by the physician.  

The reviewing physician should determine the cause of the Veteran's death and opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected disabilities contributed materially or substantially to the cause of the death.  A full rationale for all expressed opinions must be provided.

At the time of his death, the Veteran was service connected for residuals of cold injury, bilateral foot; bilateral peripheral neuropathy; residuals of cold injury, upper extremities; residuals of a grenade fragment wound, left chest; residuals of an injury to the right great toe; and a scar excision of basal cell carcinoma, left ankle area.  

4.  After completion of the above development, the appellant's claim should be readjudicated.  If the claim remains denied, furnish the appellant and her representative a supplemental statement of the case and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



